UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA as subrogor of
 GE AVIATION MATERIALS, L.P.,                                       17-CV-2575 (JPO)
                       Plaintiff,
                                                                          ORDER
                      -v-

 EXPEDITORS INTERNATIONAL OF
 WASHINGTON, INC., et al.,
                          Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Indemnity Insurance Company of North America moves for reconsideration of

this Court’s Opinion and Order resolving the parties’ cross-motions for summary. (Dkt. No. 89.)

Specifically, Plaintiff argues that this Court erred when it held that Plaintiff waived the argument

that indirect carriers qualified as carriers within the meaning of China Air’s waybill. (See Dkt.

No. 88 at 5 & n.1.)

       “A motion for reconsideration is an extraordinary remedy to be employed sparingly in the

interests of finality and conservation of scarce judicial resources.” Drapkin v. Mafco Consol.

Grp., Inc., 818 F. Supp. 2d 678, 695 (S.D.N.Y. 2011) (citation and quotations omitted). To

prevail, the movant must demonstrate either (i) an intervening change in controlling law; (ii) the

availability of new evidence; or (iii) the need to correct clear error or prevent manifest injustice.

Jacob v. Duane Reade, Inc., 293 F.R.D. 578, 580–81 (S.D.N.Y. 2013) (citation omitted); see

also Cioce v. County of Westchester, 128 F. App’x 181, 185 (2d Cir. 2005) (“Generally, motions

for reconsideration are not granted unless the moving party can point to controlling decisions or

data that the court overlooked—matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.”).


                                                  1
       Having reviewed the record and the parties’ memorandums of law, the Court concludes

that it overlooked neither a controlling issue of law nor a crucial fact in the record. As this Court

explicitly noted in its Opinion and Order, Plaintiff failed to make the argument in its briefing that

indirect carriers qualified as carriers within the meaning of China Air’s waybill. Accordingly,

the argument is deemed waived.

       Plaintiff’s motion for reconsideration is therefore DENIED. The Clerk of the Court is

directed to close the motion at Docket Number 89.

       SO ORDERED.

Dated: March 31, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                  2
